Exhibit 10.1

EXECUTION VERSION


AMENDMENT NO. 1 AND WAIVER
THIS AMENDMENT NO. 1 AND WAIVER (this “Amendment”), dated as of November 9,
2012, to that certain Credit and Guarantee Agreement, dated as of March 30, 2012
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Reader’s Digest Association,
Inc., a Delaware corporation (the “Borrower”), RDA Holding Co., a Delaware
corporation (“Holdings”), the subsidiary guarantors from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), Wells
Fargo Principal Lending, LLC, as Issuing Lender, and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity and
together with its successors, the “Administrative Agent”), pursuant to which the
Lenders made term loans to the Borrower and agreed to issue Letters of Credit
for the benefit of the Borrower. Capitalized terms used herein but not defined
herein are used as defined in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders consent to the amendments
and waivers to the Credit Agreement set forth herein;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Amendments to the Credit Agreement
The Credit Agreement is, subject to the satisfaction of the conditions set forth
in Section 2 hereof, hereby amended as follows:
(a)    The definition of “Applicable Margin” in Section 1.01 (Defined Terms) is
replaced in its entirety with the following:
“Applicable Margin” means, with respect to Loans, a rate per annum equal to (i)
for Base Rate Loans, 5.00% and (ii) for LIBOR Loans, 6.00%.
(b)    the grid in Section 8.14(a) (Total Leverage Ratio) is hereby amended by
deleting the row in the table contained therein that applies to the Fiscal
Quarter ending September 30, 2012 and substituting the following in lieu
thereof:
Date
Total Leverage Ratio
September 30, 2012
7.50 : 1.00









--------------------------------------------------------------------------------



(c)    the grid in Section 8.14(b) (First-Out First Lien Leverage Ratio) is
hereby amended by deleting the row in the table contained therein that applies
to the Fiscal Quarter ending September 30, 2012 and substituting the following
in lieu thereof:
Date
First-Out First Lien
Leverage Ratio
September 30, 2012
0.85 : 1.00



(d)    the grid in Section 8.14(c) (Cash Interest Coverage Ratio) is hereby
amended by deleting the row in the table contained therein that applies to the
Fiscal Quarter ending September 30, 2012 and substituting the following in lieu
thereof:
Date
Cash Interest
Coverage Ratio
September 30, 2012
1.20 : 1.00



(e)    The following Section 8.18 shall be added to the Credit Agreement:
SECTION 8.18. Bank Priority Obligations. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, incur, designate or
assume any Bank Priority Obligations other than the Obligations hereunder.
 
Section 2.    Partial Waiver
Pursuant to Section 12.01 (Amendments, Etc.) of the Credit Agreement, and
subject to the satisfaction of the conditions set forth in Section 2 hereof,
each of the Lenders party to this Amendment hereby waives the requirement for
the Borrower to deliver the financial statements referred to in Section 7.01(b)
for the fiscal quarter ended September 30, 2012 within forty-five days after
such quarter end; provided, however, the Borrower shall be required to deliver
such financial statements within fifty days after such quarter end.
Section 3.    Conditions Precedent
This Amendment shall become effective on the date (such date, the “Effective
Date”) upon which the Administrative Agent shall have received all of the
following: (i) this Amendment, duly executed by the Borrower and the Required
Lenders and (ii) payment of all fees, including an Amendment Fee pursuant to
that certain fee letter of even date herewith from Wells Fargo Principal
Lending, LLC to the Borrower, costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and out-of-pocket expenses
of outside counsel for the Administrative Agent) in connection with this
Amendment.
Section 4.    Representations and Warranties
On and as of the Effective Date, after giving effect to this Amendment, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender as follows:
(a)    each of the representations and warranties contained in Article VI
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date, as if made on and as of such date and except to the extent that
such

2



--------------------------------------------------------------------------------



representations and warranties are waived hereby or specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references therein to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended or otherwise modified hereby;
(b)    no Default or Event of Default (after giving effect to this Amendment)
has occurred and is continuing;
(c)    the execution, delivery and performance by the Borrower of the Amendment,
and the consummation of the transactions contemplated thereby, are within the
Borrower’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of the Borrower’s Organization Documents, (b) violate or result
in any breach of, or the creation of any Lien under (other than Liens created by
the Loan Documents and other Liens permitted by Section 8.03 of the Credit
Agreement), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or which is binding upon such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
with respect to any violation or breach (but not creation of Liens or payments)
referred to in each case of clauses (b) and (c) above, to the extent that such
violation or breach could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
(d)    each of Schedules 1-6 to the Security Agreement, as amended and restated
in their entirety as attached hereto as Schedules 1-6, are true and correct on
and as of the date hereof, assuming that the date referred to in the Security
Agreement is the date hereof; and
(e)    the Liens created by the Collateral Documents constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Collateral (to the extent required by the Collateral Documents
and the Credit Agreement), in favor of the Collateral Agent, for the benefit of
the Secured Parties, in each case subject to no Liens other than Permitted Liens
and all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
re-recordings and re-registrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction to the extent necessary to perfect the security
interests and Liens under the Collateral Documents.
Section 5.    Reference to the Effect on the Loan Documents
(a)    Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder”, “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as modified hereby, and this Amendment
and the Credit Agreement shall be read together and construed as a single
instrument.
(b)    Except as expressly modified hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.

3



--------------------------------------------------------------------------------



(d)    This Amendment is a Loan Document.
Section 6.    Execution in Counterparts
This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
Section 7.    Governing Law
This Amendment shall be governed by and construed in accordance with the law of
the State of New York.
Section 8.    Section Titles
The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Section 9.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 10.    Severability
The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.
Section 11.    Successors
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 12.    Waiver of Jury Trial
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]





4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, on the date indicated
above.


 
The Reader’s Digest Association, Inc.
 
as Borrower
 
 
 
/s/ Paul Tomkins
 
Name: Paul Tomkins
 
Title: Executive Vice President and Chief Financial Officer
 
 




[AMENDMENT NO. 1 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
Wells Fargo Bank, National Association
 
as Administrative Agent
 
 
 
/s/ Andrew Nyquist
 
Name: Andrew Nyquist
 
Title: Vice President
 
 







 
Wells Fargo Principal Lending, LLC
 
as Issuing Lender and Lender
 
 
 
/s/ Greg Apkarian
 
Name: Greg Apkarian
 
Title: Vice President
 
 




[AMENDMENT NO. 1 TO CREDIT AGREEMENT]